DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Ito et al., (US 2005/0253677), in view of Yoshioka et al., (US 2017/0125153) and further in view of Park et al., (US 2016/0189863) and Takatsuji (US 2018/0166211), not disclosing or suggesting, novel features of claims 1, 2 and 4-21 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a body having a first surface and a second surface opposing each other in one direction and including a core extending in the one direction; 
a coil portion embedded in the body and having at least one turn around the core;
a shielding layer disposed on the second surface of the body; and 
an insulating layer disposed between the body and the shielding layer, 
an external electrode disposed at least on the first surface of the body and connected to the coil portion, 
wherein a first distance from the coil portion to a third surface of the body is greater than a second distance from the coil portion to a fourth surface of the 
turns of the coil portion disposed between the third surface of the body and the core are more than those of the coil portion disposed between the fourth surface of the body and the core, and 
the insulating layer covers at least a portion of the external electrode so that the portion of the external electrode is disposed between the body and the insulating layer.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2 and 4-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 12 recites, a coil component comprising: 
a body in which a core is disposed; 
a coil portion having at least one turn around the core; 
an external electrode disposed on one surface of the body and connected to the coil portion; 
an insulating layer formed on surfaces of the body except for the one surface of the body; and 
a shielding layer formed on the insulating layer to be disposed on the surfaces of the body except for the one surface of the body, 
wherein a first distance from one side surface of the body to an outermost turn of the coil portion is greater than a second distance from the other side 
turns of the coil portion disposed between the one side surface of the body and the core are more than those of the coil portion between the other side surface of the body and the core, and 
a difference between the first and second distances exceeds 0 and is 50 um or less.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 13 is allowed because claim 13 is directly dependent of independent Claim 12.
Claim 14 recites, a coil component comprising: 
a body having a first surface and a second surface opposing each other in one direction and including a core extending in the one direction; 
a coil portion embedded in the body and having at least one turn around the core; and 
an external electrode disposed at least on the first surface of the body and connected to the coil portion, 
wherein a first distance from the coil portion to a third surface of the body is greater than a second distance from the coil portion to a fourth surface of the body, the third and fourth surfaces opposing each other and having the core disposed therebetween, 

a difference between the first and second distances exceeds 0 and is 50 um or less.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 15-21 are allowed because each claim is directly or indirectly dependent of independent Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/04/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837